            Case 2:19-cv-01727-RAJ-BAT Document 71 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     DONTE BELL,
 7                                                          CASE NO. 2:19-cv-01727 RAJ-BAT
                                 Plaintiff,
 8                                                          ORDER GRANTING STIPULATED
             v.
                                                            PROTECTIVE ORDER
 9
     NATIONAL CREDIT SERVICES INC., et
     al.,
10
                                 Defendants.
11
            Plaintiff Donte Bell and Defendants National Credit Systems, Inc. and TransUnion LLC,
12
     have stipulated to and petitioned the Court for entry of a Protective Order. Dkt. 70. Having
13
     reviewed the parties’ stipulation, it is hereby ORDERED that the terms of the Stipulated
14
     Protective Order (set forth at Dkt. 70) shall govern the parties’ production of confidential,
15
     proprietary, or private information. IT IS FURTHER ORDERED that pursuant to Fed. R. Evid.
16
     502(d), the production of any documents in this proceeding shall not, for purposes of this
17
     proceeding or any other federal or state proceeding, constitute a waiver by the producing party of
18
     any privilege applicable to those documents, including the attorney-client privilege, attorney
19
     work-product protection, or any other privilege or protection recognized by law.
20
            DATED this 24th day of April, 2020.
21


                                                           A
22

23                                                         BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge

     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 1
